               IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF DELAWARE

ALVIN JANK.LOW, Derivatively on
Behalf of STERICYCLE, INC.,

              Plaintiff,

     V.                               Civil Action No. 18-457-CFC

CHARLES A. ALUTTO, DANIEL
V. GINNETTI, JOSEPH B.
ARNOLD, RICHARDT. KOGLER,
FRANK J.M. TEN BRINK, MARK
C. MILLER, JACK W. SCHULER,
JOHN PATIENCE, LYNN
DORSEY BLEIL, MIKE S.
ZAFIROVSKI, RODNEY F.
DAMMEYER, THOMAS D.
BROWN, THOMAS F. CHEN,
WILLIAM K. HALL, JONATHAN
T. LORD, and RONALD G.
SPAETH,

              Defendants.

     and,

STERICYCLE, INC., a Delaware
Corporation

              Nominal Defendant.


Blake A. Bennett, COOCH AND TAYLOR, P.A., Wilmington, Delaware; Ashley
R. Rifkin, ROBBINS ARROYO LLP, San Diego, California

     Counsel for Plaintiff
Lisa A. Schmidt, Kelly E. Farnan, RICHARDS, LAYTON and FINGER, P.A.,
Wilmington, Delaware

      Counsel for Defendants


                           MEMORANDUM ORDER

      At Wilmington this 11th day of December, 2018, having reviewed

Defendants' Motion to Temporarily Stay Litigation and the papers filed in

connection therewith;

IT IS ORDERED that said motion (D.I. 26) is GRANTED, for these reasons:

1.    Background. Nominal Defendant Stericycle, Inc. ("Stericycle") is a

      company that specializes in the collection, processing, and disposal of

      regulated waste. D.I. 27 at 3. In 2010, a Stericycle employee filed a qui tam

      action against Stericycle, accusing Stericycle of improperly overcharging

      customers by implementing automated price increases ("APis") in excess of

      the flat rates Stericycle agreed to charge its customers. D.I. 31 at 3-4.

      Stericycle settled the qui tam action for over $29 million, and Stericycle's

      customers began to pursue litigation across the country, with approximately

      twenty separate actions filed against Stericycle. Id. at 4. The various

      actions were consolidated by the Panel on Multidistrict Litigation before the
     United States District Court for the Northern District of Illinois, which

     approved a settlement in March 2018 for $295 million. See In re Stericycle,

     Inc. Steri-safe Contract Litig., MDL No. 2455, ECF No. 382 (N.D. Ill. Mar.

     8, 2018).

2.   In addition to the customer class action, Stericycle' s shareholders filed

     various derivative and direct claims arising out of the allegations that

     Stericycle was improperly overcharging customers and failed to disclose

     such overcharging to shareholders. The action furthest along is a federal

     securities class action against Stericycle filed in the Northern District of

     Illinois. See St. Lucie Cty. Fire Dist. Firefighters ' Pension Tr. Fund v.

     Stericycle, Inc., No. 1:16-cv-07145 (N.D. Ill. filed July 11, 2016) (the

     "Securities Class Action"). The Securities Class Action alleges violations of

     Sections 11, 12(a), and 15 of the Securities Act of 1933 and Sections l0(b)

     and 20(a) of the Securities Exchange Act of 1934 by Stericycle, current and

     former officers and directors, and Stericycle's underwriters. Securities Class

     Action, D.I. 84. The defendants in the Securities Class Action have filed a

     motion to dismiss, which has been fully briefed as of July 13, 2018.

     Securities Class Action, D.I. 91, 95.

3.   In addition to the Securities Class Action, there are two state court derivative

     actions pending in the Circuit Court of Cook County, Illinois, Chancery


                                         2
     Division, see Weinstein v. Alutto, No. 2017-CH-03062 (Ill. Cir. Ct., Cook

     Cty. filed Mar. 1, 2017); Shah v. Alutto, No. 2016-CH-11636 (Ill. Cir. Ct.,

     Cook Cty. filed Sept. 1, 2016), as well as a state court derivative action

     pending in the Delaware Chancery Court. See Sui v. Miller, No. 2018-0273

     (Del. Ch. filed Apr. 12, 2018). All three of these state court derivative

     actions have been stayed pending the resolution of defendants' motion to

     dismiss in the Securities Class Action. See D.I. 28, Ex. 1; Sui v. Miller, No.

     2018-0273-JTL (Del. Ch. May 24, 2018) (granting joint motion to stay).

4.   On March 26, 2018 Plaintiff Alvin Janklow, derivatively on behalf of

     Stericycle, Inc. ("Plaintiff'), initiated this action with the filing of his

     Verified Shareholder Derivative Complaint alleging violations of Section

     10(b) and 14(a) of the Securities Exchange Act of 1934 and common law

     claims for breach of fiduciary duty, waste of corporate assets, and unjust

     enrichment by Charles A. Alutto, Daniel V. Ginnetti, Joseph B. Arnold,

     Richard T. Kogler, Frank J.M. Ten Brink, Mark C. Miller, Jack W. Schuler,

     John Patience, Lynn Dorsey Bleil, Mike S. Zafirovski, Rodney F.

     Dammeyer, Thomas D. Brown, Thomas F. Chen, William K. Hall, Jonathan

     T. lord, and Ronald G. Speath (collectively, the "Individual Defendants")

     and Stericycle (collectively, with the Individual Defendants, "Defendants").

     D.I. 2. On April 18, 2018, Defendants filed the present motion to stay


                                          3
     temporarily this litigation pending the resolution of the motion to dismiss in

     the Securities Class Action. D.I. 26.

5.   Standard of Review. A court has discretionary authority to grant a motion

     to stay. See Cost Bros., Inc. v. Travelers Indem. Co., 760 F.2d 58, 60 (3d

     Cir. 1985). Courts should consider three factors in determining whether to

     grant a motion to stay: "(1) whether a stay will unduly prejudice or present a

     clear tactical disadvantage to the non-moving party, i.e., the balance of

     harms; (2) whether a stay will simplify the issues in question and trial of the

     case; and (3) whether a stay will promote judicial economy, e.g., how close

     to trial has the litigation advanced." Husqvarna AB v. Toro Co., 2016 WL

     5213904, at *1 (D. Del. Sept. 20, 2016) (citing Cheyney State Coll. Faculty

     v. Hufstedler, 703 F.2d 732, 737-38 (3d Cir. 1983)).

6.   Analysis. With respect to the first factor, the balance of harms, the Court

     finds that a stay will not unduly prejudice Plaintiff. Plaintiff argues that the

     length of the requested stay is "indefinite," and that Plaintiff's derivative

     action is not contingent on the Securities Class Action. D.I. 31 at 8-11.

     Although Plaintiff is correct that stays of indefinite duration are disfavored,

     see Structural Grp., Inc. v. Liberty Mut. Ins. Co., 2008 WL 4616843, at* 5

     (M.D. Pa. July 13, 2009), Defendants only seek to stay temporarily the

     present action until the United States District Court for the Northern District


                                         4
     of Illinois resolves their motion to dismiss in the Securities Class Action.

     D.I. 26. In contrast, Defendants are likely to suffer prejudice if the present

     litigation is not stayed because Defendants may be forced to take

     inconsistent positions if required to litigate simultaneously the Securities

     Class Action and the present action. See Brenner v. Albrecht, 2012 WL

     252286, at* 4 (Del. Ch. Jan. 27, 2012) (granting stay of derivative action

     because derivative action "risk[ed] prejudicing the Company's defense" of a

     securities class action).

7.   The second factor, simplifying the issues for trial, also weighs in favor of a

     stay. Although Plaintiff, unlike the plaintiffs in the Securities Class Action,

     has pied a Section 14 claim and common law claims for breach of fiduciary

     duty, waste of corporate assets, and unjust enrichment, Plaintiff's allegations

     arise out of the same underlying factual conduct alleged in the Securities

     Class Action. Compare D.I. 2 ,r,r 72-73, 79 with Securities Class Action,

     D.I. 84. §§ IV(B), (V)(A)(l), (V)(C). Furthermore, Plaintiff has pied the

     same Section 10(b) claim alleged in the Securities Class Action.

8.   The final factor, promoting judicial economy, clearly weighs in favor of a

     stay. The present derivative litigation is in its infancy, and the Court has not

     yet directed its scarce resources to the merits of this dispute. In contrast, the

     motion to dismiss in the Securities Class Action has been fully briefed.


                                         5
Even though the claims in the Securities Class Action are not entirely

identical to Plaintiffs claims, the Securities Class Action addresses many of

the factual and legal issues likely to arise in the present litigation. "Given

the duplicative nature of the facts at issue, staying the present case in favor

of the class action would preserve judicial resources and reduce the litigation

burden on the parties and the court." In re Groupon Derivative Litig., 882

F.Supp.2d 1043, 1051 (E.D. Ill. 2012). Accordingly, the Court concludes

that this action should be stayed until the Northern District of Illinois

completes the first substantive inquiry of any securities violations committed

by Stericycle.




                                    6
